2016 IL App (3d) 150464

                                 Opinion filed July 11, 2016
     ______________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2016

     STEPHEN DAVIS,                                   )    Appeal from the Circuit Court
                                                      )    of the 9th Judicial Circuit,
            Plaintiff-Appellant,                      )    Knox County, Illinois.
                                                      )
            v.                                        )    Appeal No. 3-15-0464
                                                      )    Circuit No. 11-L-21
     BURLINGTON NORTHERN                              )
     SANTA FE RAILWAY COMPANY,                        )    The Honorable
                                                      )    Scott Shipplett,
            Defendant-Appellee.                       )    Judge, presiding.
     ______________________________________________________________________________

           JUSTICE CARTER delivered the judgment of the court, with opinion.
           Justices Lytton and Wright concurred in the judgment and opinion.
     ______________________________________________________________________________

                                                 OPINION

¶1          Plaintiff, Stephen Davis, a locomotive conductor, brought suit under the federal

     Employers' Liability Act (FELA) (45 U.S.C. § 51 et seq. (2012)) against his employer,

     defendant, Burlington Northern Santa Fe Railway Company, to recover damages for an injury he

     allegedly suffered at work when he attempted to step up onto the bottom step of a locomotive

     and pull himself up and his knee gave out. Both sides filed motions for summary judgment.

     After a hearing, the trial court granted defendant's motion for summary judgment and denied

     plaintiff's. Plaintiff appeals. We reverse the trial court's judgment and remand for further

     proceedings.
¶2                                                  FACTS

¶3          Plaintiff worked for defendant for nearly 40 years and was a locomotive conductor. On

     November 19, 2009, plaintiff and his crew were sent to retrieve a locomotive, unit number 6203,

     which had been disconnected from the rear of a coal train and left by itself on one of the main

     tracks because it was unable to establish radio communication with the front locomotive as

     required. The radio communication was necessary to allow the front locomotive to control the

     power, brakes, and other aspects of unit 6203 when it was serving as the rear locomotive of a

     train. Because unit 6203 was blocking traffic, plaintiff and his crew were sent to move it back to

     the depot. As plaintiff attempted to step up from the ground to the bottom step of unit 6203 and

     pull himself up onto the locomotive, which was stationary at the time, he felt a snap in his right

     knee. Plaintiff's right knee gave out and was injured. Plaintiff immediately reported the injury

     to the locomotive engineer and to the trainmaster and filled out an injury report. Due to the

     injury, plaintiff subsequently had to have surgery to repair his right knee and missed several

     months of work.

¶4          In April 2011, plaintiff brought the instant suit under the FELA against defendant to

     recover damages for his injury. In count I of the second amended complaint, plaintiff alleged,

     among other things, that: (1) the injury to his right knee was the result of a specific accident that

     occurred on November 19, 2009; (2) on that date, he was ordered to operate a locomotive that

     was not part of his train consist, locomotive unit number 6203, that was left on the tracks

     because the locomotive was defective; (3) when he attempted to step up onto the bottom step of

     unit 6203 and to lift himself onto the locomotive, the ballast (the rocks between, beneath, and to

     the side of the railroad tracks) under his foot shifted, causing him to twist and to severely injure

     his right knee; (4) defendant had a nondelegable duty to provide plaintiff with a reasonably safe


                                                       2
     place to work; (5) defendant violated that duty by committing certain acts of negligence, which

     were specifically listed in the complaint; (6) one of the acts of negligence that defendant

     committed was that defendant violated the Locomotive Inspection Act (LIA) (49 U.S.C. § 20701

     et seq. (2012)) by providing a locomotive (unit 6203) that was not safe to operate and had

     defects; and (7) defendant's failure to provide plaintiff with a safe place to work by one or more

     of the specifically listed acts of negligence caused, in whole or in part, plaintiff's injury. 1

¶5           The parties filed cross-motions for summary judgment. Attached to the motions were

     numerous supporting documents, including the depositions of plaintiff, Roland Paulsgrove (the

     road foreman of engines at the time of the accident), and Dr. Myron Stachniw (plaintiff's

     orthopedic surgeon); a transcript of the statement that plaintiff gave about the accident to a

     claims representative in December 2010; the injury report that plaintiff filled out on the day of

     the accident; and photographs of the steps and handrails of unit 6203, and of the tracks and

     ballast in the area where the accident occurred. The evidence contained in those supporting

     documents can be summarized as follows.

¶6           In addition to providing much of the background information set forth above, plaintiff

     testified in his deposition that in the area where unit 6203 was left on the tracks, the ballast was

     road ballast and was much larger than the typical yard ballast, which was small and level and

     was meant for walking on. There were dips in that area in the ballast or the ground, and the step

     up to the bottom step of unit 6203 in that area was quite a bit higher than a normal step because

             1
                 The second amended complaint also contained a second count, which alleged that the

     injury to plaintiff's right knee was the result of cumulative trauma. The trial court granted

     summary judgment for defendant on that count of the second amended complaint, and plaintiff

     has not challenged that ruling in this appeal.


                                                         3
     of the dip or valley between the tracks for water runoff. According to plaintiff, the bottom step

     was about three feet from the ground. Plaintiff confirmed during his deposition testimony that

     there was nothing defective about the steps of unit 6203 and that there was no foreign substance

     on the steps at the time of the accident. Rather, plaintiff stated that when he attempted to step up

     onto the bottom step of unit 6203 and use the handrails to pull himself up onto the locomotive,

     the ballast gave or slid under his foot or his foot slipped on the ballast, and his right knee

     snapped.

¶7          For the most part, the injury report that plaintiff filled out on the date of the accident and

     the statement that plaintiff gave to the claims representative were consistent with plaintiff's

     deposition testimony. Although plaintiff made no mention in the injury report that the ballast

     under his foot had given or slid at the time of the accident, he did mention it in his later statement

     to the claims representative.

¶8          Roland Paulsgrove testified in his deposition that on the date of the accident, he was

     working for defendant as the road foreman of engines. Prior to plaintiff's injury, the train

     dispatcher contacted Paulsgrove because the crew of the coal train could not establish radio

     communication between unit 6203 (the rear locomotive) and the front locomotive. Paulsgrove

     went to the location where the coal train was stopped and checked the two locomotives and made

     sure they were set up correctly. Everything looked correct, but the two locomotives would still

     not communicate. Paulsgrove unhooked unit 6203 from the rear of the coal train and confirmed

     that it would work on its own as a standalone unit. He then tried reconnecting unit 6203 to the

     rear of the coal train but again it would not communicate with the front locomotive. According

     to Paulsgrove, the communication issue could have been caused by any number of reasons,

     including the curvature of the track in that area or a problem with the communication systems on


                                                       4
       either of the two locomotive units. Paulsgrove disconnected unit 6203 from the coal train again

       and told the crew of that train that they could continue on to their destination without a rear unit.

       Paulsgrove switched the rear unit back to single unit operation and left it sitting there on the

       main line.

¶9            Paulsgrove told the trainmaster that he was looking for another crew to move unit 6203 to

       the yard and instructed the trainmaster to tell the dispatcher that unit 6203 was ready to go as a

       lead unit, if they needed a locomotive somewhere else. When plaintiff's crew came on duty, they

       were sent to retrieve unit 6203 and move it to the Burlington yard so that Paulsgrove could run

       some more tests on it. According to Paulsgrove, the area where unit 6203 was left on the tracks

       was a normal crew change location where crew changes took place on a daily basis. As

       Paulsgrove was working on unit 6203 that evening before plaintiff was injured, Paulsgrove went

       up and down all four sets of stairs numerous times and had no problem going up the stairs in that

       location. There was no defect in the stairs or handrails of unit 6203, and the distance from the

       ground to the bottom step of unit 6203 in that area, according to Paulsgrove, was only about 12

       to 14 inches. The ballast in that area was fairly level and did not have any holes or bare spots in

       it. Later that night at the yard, Paulsgrove was able to get unit 6203 to link up to, and

       communicate with, another unit, and he released unit 6203 to be used in either a front or rear

       locomotive position. In Paulsgrove's opinion, there were no defects in unit 6203 and it was safe

       to use; otherwise, Paulsgrove would not have released it.

¶ 10          Paulsgrove stated in his affidavit that locomotive unit 6203 was in proper condition and

       was safe to operate without unnecessary danger of personal injury. At the time of plaintiff's

       injury, there was nothing mechanically defective with unit 6203. The steps and handrails were in

       proper working order and had no defects of any kind. The ballast in the area where the


                                                         5
       locomotive was stopped at the time of the injury was appropriate, consistent, and in good

       condition. There was nothing unusual about that location. It was a daily place of crew changes.

       Paulsgrove inspected locomotive 6203 both before and after the accident complained of by

       plaintiff and found it always to be in proper working order mechanically. The locomotive was

       approved for pickup with an outbound train that same evening in good working order. The

       failure of locomotive 6203 to connect with other units electronically did not affect the condition

       of the safe operation of the locomotive.

¶ 11          Dr. Myron Stachniw testified in his deposition that he was plaintiff's treating orthopedic

       surgeon. 2 On March 11, 2010, Stachniw performed arthroscopic surgery on plaintiff's right

       knee. Stachniw's postoperative diagnosis was that plaintiff had degenerated and torn menisci,

       loose bodies in the knee, and osteoarthritis. The condition of plaintiff's right knee was something

       that had happened over a long period of time. Postoperatively, Stachniw prescribed physical

       therapy to rehabilitate plaintiff's right knee. When Stachniw saw plaintiff again on April 30,

       2010, plaintiff was doing well and had full range of motion in his right knee. At that time,

       Stachniw cleared plaintiff to return to work with no restrictions. According to Stachniw, as a

       person became older, the meniscus became dehydrated and brittle and almost any type of motion

       could cause the meniscus to tear. Stachniw believed that the accident that plaintiff described

       could have aggravated or accelerated plaintiff's condition. That was a fairly common mechanism

       by which a person could tear a degenerated meniscus.

¶ 12          A hearing was held on the cross-motions for summary judgment in February 2014. By

       the time of the hearing, the issues before the court had been fully and thoroughly briefed by the

              2
                  Only a small portion of Dr. Stachniw's deposition was attached to defendant's amended

       motion for summary judgment on count I of the second amended complaint.


                                                        6
       parties. After listening to the oral arguments of the attorneys, the trial court took the case under

       advisement. The trial court later issued a written ruling. In the ruling, the trial court found that

       unit 6203 was not "in use" at the time of the injury as was required for the LIA to apply and that

       plaintiff had failed to establish causation. 3 The trial court, therefore, granted summary judgment

       for defendant. Plaintiff appealed.

¶ 13                                                 ANALYSIS

¶ 14           Plaintiff argues on appeal that the trial court erred in granting summary judgment for

       defendant on count I of plaintiff's second amended complaint. Plaintiff asserts that the trial

       court's ruling was based upon two incorrect findings: (1) that the locomotive was not "in use" at

       the time of the injury; and (2) that causation was lacking. Because of the alleged error, plaintiff

       asks that we reverse the trial court's ruling and that we remand this case for further proceedings.

       Defendant argues that the trial court's grant of summary judgment was proper and should be

       affirmed.

¶ 15           In general, an action brought in state court under the FELA is governed by state

       procedural law and federal substantive law. Balough v. Northeast Illinois Regional Commuter

       R.R. Corp., 409 Ill. App. 3d 750, 757 (2011). Under Illinois procedural law, summary judgment

       should be granted only where the pleadings and supporting documents, when viewed in the light

       most favorable to the nonmoving party, show that there is no genuine issue as to any material

       fact and that the moving party is clearly entitled to a judgment as a matter of law. See 735 ILCS

       5/2-1005(c) (West 2012); Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 43 (2004). The

       purpose of summary judgment is not to try a question of fact, but to determine if one exists.

               3
                   The second finding as to causation was made implicitly in a letter ruling that was issued

       by the trial court later in response to a motion by plaintiff for clarification of the previous ruling.


                                                          7
       Adams, 211 Ill. 2d at 42-43. Summary judgment should not be granted if the material facts are in

       dispute or if the material facts are not in dispute but reasonable persons might draw different

       inferences from the undisputed facts. Id. at 43. Although summary judgment is to be

       encouraged as an expeditious manner of disposing of a lawsuit, it is a drastic measure and should

       be allowed only where the right of the moving party is clear and free from doubt. Id. In appeals

       from summary judgment rulings, the standard of review is de novo. Id.

¶ 16                      I. Whether Unit 6203 Was "In Use" at the Time of the Injury

¶ 17          As for the trial court's first allegedly incorrect finding, plaintiff asserts that unit 6203 was

       "in use" at the time of the injury for purposes of the LIA and that the trial court erred in reaching

       the opposite conclusion. To support his claim of "in use," plaintiff points to the evidence

       presented in the summary judgment proceeding that at the time of the accident, unit 6203: (1)

       was on the main line and not in a repair facility; (2) had not been formally withdrawn from use;

       and (3) was in possession of members of the operating department, rather than members of the

       maintenance crew. Defendant disagrees with plaintiff's assertion and, to support its contention

       that unit 6203 was not "in use" at the time of the injury, points to some of the other evidence that

       was presented in the summary judgment proceeding, which indicated that at the time of the

       accident, unit 6203: (1) had been disconnected from the coal train and left on the tracks by itself

       because of the communication problem; (2) was not being used in service; and (3) was to be

       returned to the yard for further inspection and then put away. Both parties cite various cases on

       the issue of "in use," which they claim support their respective positions.

¶ 18          The FELA imposes upon a railroad employer a duty, which cannot be delegated, to

       provide its employees with a reasonably safe place to work. Ficken v. Alton & Southern Ry. Co.,

       291 Ill. App. 3d 635, 639-40 (1996); Elston v. Union Pacific R.R. Co., 74 P.3d 478, 482 (Colo.


                                                         8
       App. 2003). It also provides the sole means by which a railroad employee may recover damages

       from his employer for a work injury resulting from his employer's negligence. See 45 U.S.C. §

       51 (2012); Elston, 74 P.3d at 482. In a FELA suit, one of the ways that a railroad employee may

       establish that his employer was negligent is by showing that his employer violated the provisions

       of the LIA. See Elston, 74 P.3d at 483-84. Such a violation constitutes negligence as a matter of

       law on the part of the employer. Id. at 483.

¶ 19          The LIA provides that:

                              “A railroad carrier may use or allow to be used a locomotive or tender on

                      its railroad line only when the locomotive or tender and its parts and

                      appurtenances

                                      (1) are in proper condition and safe to operate without unnecessary

                              danger of personal injury;

                                      (2) have been inspected as required under this chapter [chapter

                              207] and regulations prescribed by the Secretary of Transportation under

                              this chapter; and

                                      (3) can withstand every test prescribed by the Secretary under this

                              chapter.” 49 U.S.C. § 20701 (2012).

       The LIA establishes a safety standard or rule, the violation of which, as noted above, gives rise to

       a cause of action under the FELA. Coffey v. Northeast Illinois Regional Commuter R.R. Corp.

       (METRA), 479 F.3d 472, 477 (7th Cir. 2007). Similar to the FELA, the LIA is to be liberally

       construed so as to give effect to its main purpose—to protect railroad employees and others by

       requiring the use of safe equipment. See Balough, 409 Ill. App. 3d at 758 (regarding the LIA);

       Elston, 74 P.3d at 482 (regarding the FELA). The above provision of the LIA, however, only


                                                        9
       applies if the locomotive in question was "in use" on the railroad's line at the time of the injury.

       See 49 U.S.C. § 20701 (2012); Lyle v. Atchison, T. & S.F. Ry. Co., 177 F.2d 221, 222 (7th Cir.

       1949) (addressing question of "in use" under a prior federal locomotive safety statute); Deans v.

       CSX Transportation, Inc., 152 F.3d 326, 328 (4th Cir. 1998) (addressing question of "in use"

       under a similar federal railroad safety statute).

¶ 20          The determination of whether a locomotive was "in use" at the time of an accident is a

       question of law for the court to decide. See Balough, 409 Ill. App. 3d at 757; Carder v. Indiana

       Harbor Belt R.R., 205 F. Supp. 2d 981, 984 (N.D. Ind. 2002). In making that determination,

       state courts must look to federal substantive law. Balough, 409 Ill. App. 3d at 757. The term,

       "in use," is not defined in the LIA. Id. Rather, as established by the case law in this area, courts

       are to apply a totality-of-the-circumstances, multifactor analysis in determining whether a

       particular locomotive was "in use" at the time of an injury. See id. at 764-65. Some of the

       factors to be considered in that analysis include: (1) where the locomotive was located at the time

       of the accident; (2) the activity of the injured party; (3) whether the locomotive was on a track in

       the rail yard prepared for departure or in the roundhouse for repair; (4) whether the locomotive

       was being moved to a repair location or to a track for departure; and (5) whether servicing and

       maintenance work had already been performed. Id. at 764. No single factor is dispositive in the

       analysis. See id. at 765.

¶ 21          In the present case, after considering all of the above-referenced factors, we conclude

       under de novo review that the factors weigh strongly in favor of a finding of "in use." When the

       accident occurred, unit 6203 was located on the main line and not in a repair facility. It was to

       be transported back to the yard to be put immediately back into service as a front locomotive, if

       needed, and, if not, so that some additional testing could be done by Paulsgrove. Plaintiff, a


                                                           10
locomotive conductor, was a member of the operating team and was not a member of the

maintenance staff. He had been sent to that location to move unit 6203 from the main track

because it was blocking traffic. Although some testing of unit 6203 had been done, the unit had

already been cleared to be used as a front unit and was released a short time later to be used as

either a front or rear unit, after some brief additional testing was done by Paulsgrove at the train

yard. For all of the reasons stated, we find as a matter of law that unit 6203 was "in use" on the

railroad's line at the time of the accident for the purposes of the LIA. Compare Brady v.

Terminal R. Ass'n, 303 U.S. 10, 13, 15-16 (1938) (the United States Supreme Court found that a

train car was "in use" under a similar federal railroad safety statute where the plaintiff, an

inspector, was injured while performing an inspection on the train car after it had been moved to

a temporary location for that purpose so that the carrier could determine whether it was going to

accept the train car; the Supreme Court noted that the case was not one where a defective car had

reached a place of repair and pointed out that the carrier would still be liable under the act, even

if the equipment was known to be defective, if the railroad employee was injured while hauling

the defective equipment to the nearest available point for repairs), and Balough, 409 Ill. App. 3d

at 767-68 (the Illinois Appellate Court found that a locomotive was "in use" under the LIA where

the plaintiff, a locomotive engineer, was injured while he was boarding the locomotive in the

train yard so that he could move it into position for the evening rush on the carrier's commuter

lines after the locomotive had been released by the carrier's mechanical department), with Lyle,

177 F.2d at 222-23 (the Seventh Circuit Court of Appeals held that a locomotive was not "in use"

under a prior federal locomotive safety statute where the plaintiff, a member of the maintenance

or servicing department, was injured while performing servicing work on the locomotive after it

had ended its run and was placed at or near the roundhouse for servicing), Tisneros v. Chicago &



                                                 11
       N.W. Ry. Co., 197 F.2d 466, 467-68 (7th Cir. 1952) (same), and Carder, 205 F. Supp. 2d at 982

       (the District Court held that a locomotive was not "in use" under the LIA where the plaintiff, an

       electrician employed at the carrier's repair facility, was injured while repairing the defective

       locomotive, which had been placed on a regular track in the train yard in a spot where it would

       not impede operations and was "blue-flagged" to indicate that it was being worked on and was

       not ready for use).

¶ 22                                   II. Whether Causation Was Lacking

¶ 23          As for the trial court's second allegedly incorrect finding, plaintiff asserts that he

       presented sufficient evidence of causation to survive summary judgment and that the trial court

       erred by concluding to the contrary. According to plaintiff, it was for the jury to determine

       whether the LIA violation and the condition of the ballast in the area had contributed to

       plaintiff's injury. Defendant again disagrees.

¶ 24          The purpose of the FELA is to provide a remedy to railroad employees for injuries

       sustained from railroad accidents. 45 U.S.C. § 51 (2012); Hahn v. Union Pacific R.R. Co., 352

       Ill. App. 3d 922, 929 (2004). The provisions of the FELA must be construed liberally so as to

       give effect to Congress's intent to promote railroad safety. See Elston, 74 P.3d at 482. While the

       FELA allows an employee to recover damages for an injury that is caused by his employer's

       negligence, the employee's burden to prove proximate cause in a FELA action is much less

       stringent than it would be in an ordinary common-law negligence action. See CSX

       Transportation, Inc. v. McBride, 564 U.S. 685, 691-92 (2011); Hahn, 352 Ill. App. 3d at 930. To

       avoid a summary judgment on the issue of causation, a plaintiff in a FELA action is only

       required to elicit evidence that the defendant's negligence played any part, however slight, in




                                                        12
       bringing about the plaintiff's injury. See McBride, 564 U.S. at 692; Hahn, 352 Ill. App. 3d at

       930.

¶ 25          We believe that plaintiff has met that burden here. See McBride, 564 U.S. at 692; Hahn,

       352 Ill. App. 3d at 930. First, plaintiff sufficiently established for the purposes of avoiding

       summary judgment that unit 6203 was defective and in violation of the LIA because it was

       unable to make radio contact with the front locomotive of the coal train that evening. See 49

       U.S.C. § 20701 (2012); Balough, 409 Ill. App. 3d at 756-57. Under the established case law,

       that violation constituted negligence as a matter of law (see Elston, 74 P.3d at 483), and

       causation was sufficiently shown because plaintiff was injured while attending to that violation.

       See Wilson v. Union Pacific R.R. Co., 56 F.3d 1226, 1230 (10th Cir. 1995) (finding that the

       violation of a similar safety statute was the cause of the injuries of the plaintiff, a brakeman, who

       stepped in a rut and injured his ankle while attending to the violation). Second, the defective

       locomotive was left in an area where it was arguably unsafe to walk, an area where larger ground

       ballast was applied, the ground was uneven due to drainage, and plaintiff was required to step up

       a large distance (estimated at about three feet) to board the train. Under the circumstances

       involved in the present case, it was the role of the jury—and not the trial court—to determine

       whether defendant's alleged violation and the area where defendant left unit 6203 played any

       part, no matter how slight, in producing plaintiff's injury. See McBride, 564 U.S. at 692; Hahn,

       352 Ill. App. 3d at 930.

¶ 26                                 III. Other Possible Grounds for Grant
                                  of Summary Judgment in Defendant's Favor

¶ 27          In response to plaintiff's overall claim that summary judgment should not have been

       granted for defendant, defendant also asserts that summary judgment in its favor was proper

       because: (1) plaintiff failed to make any showing of a defect; (2) even if plaintiff established that

                                                        13
       there was a defect, that defect did not violate the LIA because it did not make the locomotive

       unsafe to operate (there was no nexus between the alleged defect and plaintiff's injury); (3) there

       was no showing of any negligence on the part of defendant; and (4) defendant is allowed an

       opportunity to inspect a locomotive and correct any defects before liability attaches under the

       LIA. Plaintiff disagrees with all of those contentions.

¶ 28          To the extent that defendant's additional contentions are not merely restatements of the

       claims that defendant has already made, we reject all of those contentions for the reasons that

       follow. First, in the summary judgment proceeding, although proof of a defect may not have

       been necessary, plaintiff presented sufficient evidence to establish a genuine issue of material

       fact as to whether a defect existed in that unit 6203 would not communicate with the front

       locomotive as required. In reaching that conclusion, we note, however, that when a part or

       appurtenance of a locomotive does not work properly, no showing of a defect is required. See

       Elston, 74 P.3d at 484. Second, plaintiff presented sufficient evidence in the summary judgment

       proceeding to establish a genuine issue of material fact as to whether defendant had violated the

       LIA. See 49 C.F.R. § 229.13 (2011) (requiring that locomotives that are coupled in remote or

       multiple control be able to respond to control from the lead locomotive); Elston, 74 P.3d at 484.

       Such a violation would constitute negligence as a matter of law. See Elston, 74 P.3d at 483.

       Third and finally, in the summary judgment proceeding, plaintiff presented sufficient evidence to

       establish a genuine issue of material fact as to whether his injury was caused by defendant's

       violation of the LIA. See Wilson, 56 F.3d at 1230. Although we recognize that the LIA contains

       a safe harbor provision as defendant suggests, which allows a carrier to remove a defective

       locomotive from service and repair it without absolute liability attaching under the LIA (see 49

       C.F.R. § 229.9 (2011)), there is no indication in this record that defendant made any effort to


                                                       14
       follow the very specific provisions of the statute that were necessary to invoke the safe harbor

       provision.

¶ 29                                             CONCLUSION

¶ 30          For the foregoing reasons, we reverse the judgment of the circuit court of Knox County

       and remand this case to the trial court for further proceedings.

¶ 31          Reversed and remanded.




                                                        15